UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly Report- Pursuant To Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2013 OR o Transition Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File No.333-171913 First Connecticut Bancorp, Inc. (Exact name of registrant as specified in its charter) Maryland 45-1496206 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) One Farm Glen Boulevard, Farmington, CT (Address of Principal Executive Offices) (Zip Code) (860) 676-4600 (Registrant’s telephone number) N/A (Former name or former address, if changed since last report) Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2)has been subject to such requirements for the past 90 days.YESxNOo . Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YESoNOx Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer” and “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler o Acceleratedfiler x Non-accelerated filer o Smallerreportingcompany o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YESoNOx As of May 3, 2013, there were 16,984,242 shares of First Connecticut Bancorp, Inc. common stock, par value $0.01, outstanding. First Connecticut Bancorp, Inc. Table of Contents Page Part I. Financial Information Item 1. Consolidated Financial Statements Consolidated Statements of Condition at March 31, 2013 (unaudited) and December 31, 2012 1 Consolidated Statements of Operations for the three months ended March 31, 2013 and 2012 (unaudited) 2 Consolidated Statements of Comprehensive Income for the three months ended March 31 2013, and 2012 (unaudited) 3 Consolidated Statement of Stockholders’ Equity for the three months ended March 31, 2013 (unaudited) 4 Consolidated Statements of Cash Flows for the three months ended March 31, 2013 and 2012 (unaudited) 5 Notes to Unaudited Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 38 Item 3. Quantitative and Qualitative Disclosures About Market Risk 51 Item 4. Controls and Procedures 52 Part II. Other Information Item 1. Legal Proceedings 53 Item1A. Risk Factors 53 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 53 Item 3. Defaults upon Senior Securities 53 Item 4. Mine Safety Disclosure 53 Item 5. Other Information 53 Item 6. Exhibits 53 Signatures 56 Exhibit 31.1 Exhibit 31.2 Exhibit 32.1 Exhibit 32.2 First Connecticut Bancorp, Inc. Consolidated Statements of Condition (Unaudited) March 31, 2013 December 31, 2012 (Dollars in thousands) (Unaudited) Assets Cash and cash equivalents $ $ Securities held-to-maturity, at amortized cost Securities available-for-sale, at fair value Loans held for sale Loans, net Premises and equipment, net Federal Home Loan Bank of Boston stock, at cost Accrued income receivable Bank-owned life insurance Deferred income taxes Prepaid expenses and other assets Total assets $ $ Liabilities and Stockholders’ Equity Deposits Interest-bearing $ $ Noninterest-bearing Federal Home Loan Bank of Boston advances Repurchase agreement borrowings Repurchase liabilities Accrued expenses and other liabilities Total liabilities Commitments and contingencies - - Stockholders’ Equity Common stock, $0.01 par value, 30,000,000 shares authorized;18,064,539 shares issued and 17,644,449 shares outstanding at March 31, 2013 and 18,076,971 shares issued and 17,714,481 shares outstanding at December 31, 2012 Additional paid-in-capital Unallocated common stock held by ESOP ) ) Treasury stock, at cost (420,090 shares at March 31, 2013and 362,490 shares at December 31, 2012) ) ) Retained earnings Accumulated other comprehensive loss ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 1 First Connecticut Bancorp, Inc. Consolidated Statements of Income (Unaudited) Three Months Ended March 31, (Dollars in thousands, except per share data) Interest income Interest and fees on loans Mortgage $ $ Other Interest and dividends on investments United States Government and agency obligations Other bonds 59 58 Corporate stocks 62 70 Other interest income 5 34 Total interest income Interest expense Deposits Interest on borrowed funds Interest on repo borrowings Interest on repurchase liabilities 50 57 Total interest expense Net interest income Provision for allowance for loan losses Net interest income after provision for loan losses Noninterest income Fees for customer services Net gain on loans sold 98 Brokerage and insurance fee income 32 25 Bank owned life insurance income Other 85 55 Total noninterest income Noninterest expense Salaries and employee benefits Occupancy expense Furniture and equipment expense FDIC assessment Marketing Other operating expenses Total noninterest expense Income before income taxes Income tax expense Net income $ $ Net earnings per share (See Note 2): Basic and Diluted $ $ Weighted average shares outstanding: Basic and Diluted The accompanying notes are an integral part of these consolidated financial statements. 2 First Connecticut Bancorp, Inc. Consolidated Statements of Comprehensive Income (Unaudited) Three Months Ended March 31, (Dollars in thousands) Net income $ $ Other comprehensive income, before tax Unrealized gains on securities: Unrealized holding gains arising during the year Less: reclassification adjustment for gains included in net income - - Net change in unrealized gains Change related to employee benefit plans Other comprehensive income, before tax Income tax expense Other comprehensive income, net of tax Comprehensive income $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 First Connecticut Bancorp, Inc. Consolidated Statement of Changes in Stockholders’ Equity (Unaudited) Unallocated Accumulated Common Stock Additional Common Other Shares Paid in Shares Held Treasury Retained Comprehensive Outstanding Amount Capital by ESOP Stock Earnings Income (Loss) Total (Dollars in thousands) Balance at December 31, 2012 $ $ $ ) $ ) $ $ ) $ ESOP shares released and committed to be released - - 76 - - - Cash dividend paid ($0.03 per common share) - ) - ) Treasury stock acquired ) - - - ) - - ) Stock options exercised - - - 14 - - 14 Cancellation of shares for tax withholding ) - ) - ) - - ) Share based compensation expense - Net income - Other comprehensive income - Balance at March 31, 2013 $ $ $ ) $ ) $ $ ) $ The accompanying notes are an integral part of these consolidated financial statements. 4 First Connecticut Bancorp, Inc. Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 31, (Dollars in thousands) Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash used in operating activities: Provision for allowance for loan losses Provision for off-balance sheet commitments 4 12 Depreciation and amortization Amortization of ESOP expense Share based compensation expense - Loans originated for sale ) ) Proceeds from the sale of loans held for sale Net gain on loans sold ) ) Accretion and amortization of investment security discounts and premiums, net ) ) Amortization and accretion of loan fees and discounts, net ) Decrease (increase) in accrued income receivable 69 ) Deferred income tax ) Increase in cash surrender value of bank-owned life insurance ) ) Decrease in prepaid expenses and other assets Decrease in accrued expenses and other liabilities ) ) Net cash used in operating activities ) ) Cash flow from investing activities Maturities of securities held-to-maturity 3 - Maturities, calls and principal payments of securities available-for-sale Purchases of securities available-for-sale ) ) Loan originations, net of principal repayments ) ) Redemption of Federal Home Loan Bank of Boston stock, net Purchases of bank-owned life insurance - ) Proceeds from bank-owned life insurance - Proceeds from sale of foreclosed real estate - 94 Purchases of premises and equipment ) ) Net cash provided by (used in) investing activities ) Cash flows from financing activities Purchase of common stock for ESOP - ) Net decrease in borrowings ) - Net increase in demand deposits, NOW accounts, savings accounts and money market accounts Net decreasein certificates of deposit ) ) Net decrease in repurchase liabilities ) ) Cancellation of shares for tax withholding ) - Repurchase of common stock ) - Cash dividend paid ) ) Net cash (used in) provided by financing activities ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information Cash paid for interest $ $ Cash paid for income taxes - 6 The accompanying notes are an integral part of these consolidated financial statements. 5 First Connecticut Bancorp, Inc. Notes to Consolidated Financial Statements (Unaudited) 1. Summary of Significant Accounting Policies Organization and Business On June 29, 2011, the Boards of Directors of Farmington Bank, a Connecticut stock savings bank (the “Bank”), First Connecticut Bancorp, Inc., a Maryland-chartered corporation (the “Company”), First Connecticut Bancorp, Inc., a Connecticut-chartered nonstock corporation and mutual holding company (the “MHC”) and Farmington Holdings, Inc., a Connecticut-chartered corporation (the “Mid-Tier”) completed a Plan of Conversion and Reorganization whereby: (1) the MHC converted from the mutual holding company form of organization to the stock holding company form of organization, (2) the Company sold shares of common stock of the Company in a subscription offering, and (3) the Company contributed shares of Company common stock equal to 4.0% of the shares sold in the subscription offering to the Farmington Bank Community Foundation, Inc. (the “Conversion and Reorganization”).First Connecticut Bancorp, Inc. sold 17,192,500 shares of its common stock to eligible stock holders at $10.00 per share for proceeds of $167.8 million, net of offering costs of $4.1 million. On June 29, 2011, with the completion of the Conversion and Reorganization, First Connecticut Bancorp, Inc. is 100% owned by public shareholders and the MHC and the Mid-Tier ceased to exist. As part of the reorganization, the Company established an Employee Stock Ownership Plan (“ESOP”) for eligible employees. The Company loaned the ESOP the amount needed to purchase up to 1,430,416 shares or 8.0% of the Company’s common stock issued in the offering.During 2012, the ESOP completed its purchase of 1,430,416 shares of common stock at a cost of $16.9 million. The Bank makes annual contributions adequate to fund the payment of regular debt service requirements attributable to the indebtedness of the ESOP. On July 2, 2012, the Company received regulatory approval to repurchase up to 1,788,020 shares, or 10% of its current outstanding common stock.As of March 31, 2013 the Company has repurchased 908,087 shares at a cost of $12.1 million, of which 486,947 shares were reissued as part of the 2012 Stock Incentive Plan.Repurchased shares are held as treasury stock and are available for general corporate purposes. On September 5, 2012, the Company registered 2,503,228 shares to be reserved for issuance to the First Connecticut Bancorp, Inc. 2012 Stock Incentive Plan. The consolidated financial statements include the accounts of First Connecticut Bancorp, Inc. and its wholly-owned subsidiary, Farmington Bank, (collectively, the “Company”).Significant inter-company accounts and transactions have been eliminated in consolidation. First Connecticut Bancorp, Inc.’s only subsidiary is Farmington Bank.Farmington Bank’s main office is located in Farmington, Connecticut.Farmington Bank operates twenty full service branch offices and four limited services offices in central Connecticut.Farmington Bank’s primary source of income is interestaccrued on loans to customers, which include small and middle market businesses and individuals residing within Farmington Bank’s service area. Wholly-owned subsidiaries of Farmington Bank include Farmington Savings Loan Servicing, Inc., a passive investment company that was established to service and hold loans collateralized by real property; Village Investments, Inc. presently inactive; the Village Corp., Limited, a subsidiary that held certain real estate; 28 Main Street Corp., a subsidiary that holds residential other real estate owned; Village Management Corp., a subsidiary that held commercial other real estate owned and Village Square Holdings, Inc., a subsidiary that holds certain bank premises and other real estate. 6 First Connecticut Bancorp, Inc. Notes to Consolidated Financial Statements (Unaudited) Basis of Financial Statement Presentation The consolidated financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission.The Company has condensed or omitted certain information and footnote disclosures normally included in the consolidated financial statements in accordance with accounting principles generally accepted in the United States of America pursuant to such rules and regulations.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair statement have been included. All significant intercompany transactions and balances have been eliminated in consolidation. These consolidated financial statements should be read in conjunction with the audited consolidated financial statements as of and for the year ended December 31, 2012 included in the Company’s 10-K filed on March 18, 2013.The results of operations for the interim periods are not necessarily indicative of the results for the full year. In preparing the consolidated financial statements, management is required to make extensive use of estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the statement of condition and revenues and expenses for the interim period.Actual results could differ significantly from those estimates.Material estimates that are particularly susceptible to significant change in the near term relate to the determination of the allowance for loan losses, investment security other-than-temporary impairment judgments and investment security valuation. Reclassifications Amounts in prior period consolidated financial statements are reclassified whenever necessary to conform to the current year presentation. Recent Accounting Pronouncements In February 2013, the FASB issued ASU No. 2013-02, “Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income,” to improve the transparency of reporting these reclassifications. ASU No. 2013-02 does not amend any existing requirements for reporting net income or other comprehensive income in the financial statements. ASU No. 2013-02 requires an entity to disaggregate the total change of each component of other comprehensive income (e.g., unrealized gains or losses on available-for-sale investment securities) and separately present reclassification adjustments and current period other comprehensive income. The provisions of ASU No. 2013-02 also requires that entities present either in a single note or parenthetically on the face of the financial statements, the effect of significant amounts reclassified from each component of accumulated other comprehensive income based on its source (e.g., unrealized gains or losses on available-for-sale investment securities) and the income statement line item affected by the reclassification (e.g., realized gains (losses) on sales of investment securities). If a component is not required to be reclassified to net income in its entirety (e.g., amortization of defined benefit plan items), entities would instead cross reference to the related note to the financial statements for additional information (e.g., pension footnote). ASU No. 2013-02 is effective for interim and annual reporting periods beginning after December 15, 2012. The adoption of ASU No.2013-02 did not have an impact on the Company’s financial condition or results of operations. In January 2013, the FASB issued ASU No.2013-01, “Balance Sheet (Topic 210): Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities,” (“ASU No.2013-01”). ASU No.2013-01 clarifies that ordinary trade receivables and receivables are not in the scope of ASU No.2011-11, “Disclosures about Offsetting Assets and Liabilities,” and that ASU 2011-11 applies only to derivatives, repurchase agreements and reverse purchase agreements, and securities borrowing and securities lending transactions that are either offset in accordance with specific criteria contained in the ASC or subject to a master netting arrangement or similar agreement. ASU 2013-01 is effective for fiscal years beginning on or after January1, 2013, and interim periods within those annual periods. An entity should provide the required disclosures retrospectively for all comparative periods presented. The adoption of ASU 2013-01 did not have an effect on the Company’s consolidated statement of condition or results of operations. 7 First Connecticut Bancorp, Inc. Notes to Consolidated Financial Statements (Unaudited) 2. Earnings Per Share Basic net earnings per common share is calculated by dividing the net income available to common stockholders by the weighted-average number of common shares outstanding during the year. Diluted net earnings per common share is computed in a manner similar to basic net earnings per common share except that the weighted-average number of common shares outstanding is increased to include the incremental common shares (as computed using the treasury stock method) that would have been outstanding if all potentially dilutive common stock equivalents were issued during the year.Unvested restricted stock are participating securities and are considered outstanding and included in the weighted-average number of common shares outstanding for purposes of calculating both basic and diluted earnings per common share since the shares participate in dividends and the right to dividends are non-forfeitable.Losses are not allocated to participating securities since there is not a contractual obligation to participate in the net loss.Unallocated common shares held by the ESOP are not included in the weighted-average number of common shares outstanding for purposes of calculating both basic and diluted earnings per common share. The following table sets forth the calculation of basic and diluted earnings per share: Three Months Ended March 31, (Dollars in thousands, except Per Share data): Net income $ $ Weighted-average shares outstanding Less: Average unallocated ESOP shares ) ) Average treasury stock ) - Weighted-average basic shares outstanding Plus: Dilutive stock options - - Weighted-average diluted shares outstanding Net earnings per share: Basic and Diluted $ $ 8 First Connecticut Bancorp, Inc. Notes to Consolidated Financial Statements (Unaudited) 3. Investment Securities Investment securities are summarized as follows: March 31, 2013 Gross Gross Amortized Unrealized Unrealized Market (Dollars in thousands) Cost Gains Losses Value Available-for-sale Debt securities: U.S. Treasury obligations $ $
